                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQ BEY,                                          Case No. 18-cv-02626-SI
                                   8                    Plaintiff,
                                                                                           ORDER STRIKING DOCKET NO. 81
                                   9             v.
                                                                                           Re: Dkt. No. 81
                                  10     JARED MALEC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 5, 2019, the Court granted in part and denied in part defendants’ motion to dismiss
                                  14   the third amended complaint (“TAC”). Dkt. No. 66 (Order re Motion to Dismiss TAC). On March
                                  15   15, 2019, defendants filed their answer to the TAC. Dkt. No. 68. On May 6, 2019, plaintiff sought
                                  16   leave from the Court to file a Fourth Amended Complaint. Dkt. No. 75. On May 20, 2019, the
                                  17   Court denied plaintiff’s motion. Dkt. No. 77.
                                  18          On June 7, 2019, after being explicitly told he did not have leave of the Court to file an
                                  19   amended complaint, plaintiff filed an amended complaint.
                                  20          The Court hereby strikes the most recently filed amended complaint pursuant to Federal Rule
                                  21   of Civil Procedure 12(f)(1). The parties will proceed based on the TAC and the Court’s March 5,
                                  22   2019 order regarding same. Dkt. Nos. 66 (Order re Motion to Dismiss TAC) and 58 (TAC). As
                                  23   stated in the Court’s March 5, 2019 order, the only claim remaining is the excessive force claim.
                                  24

                                  25          IT IS SO ORDERED.
                                  26   Dated: June 12, 2019
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
